Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER AMENDMENT AND REASONS FOR ALLOWANCE

Claims 1-9 of W. Kwon et al., US 16/500,152 (Jan. 17, 2019) are pending and in condition for allowance.  

Examiner Amendment

Claims 1-9 are in condition for allowance subject to an Examiner’s amendment to the record below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

Amend the claims as follows:

Punctuate claim 4 with a period.  

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  Instant claims 34-40 and 46 are free of the art of record and meet the requirements of § 112.  

The specification teaches that the claimed compounds of formula 1 form a metallogel upon coordination with a metal ion.  Specification at page 4, lines 3-7.  The specification further teaches that the metallogel is converted to a liquid upon reaction with an acidic compound, thereby providing a visual indication of the presence of an acid.  Specification at page 4, lines 14-18.  

The closest prior art of record is Applicant’s own work D. Lee et al., WO2018/021884 (published Feb. 1, 2018) (corresponding to US 10,556,886) and D. Lee et al., WO 2018/021883 (published Feb. 1, 2018) (corresponding to US 10,562,845).  Both of these Lee references clearly disclose the claimed metallogel comprising the claimed compound of formula 1.  See, Fig. 1 of each Lee reference.  However the Lee references fail to motivate one of ordinary skill to use the disclosed metallogels in the claimed method for detecting an acid compound.  The Lee referenced contain no teaching or suggestion that the metallogels transform from solid to liquid upon contact with an acid compound thereby providing a visual indicator of the acid compound’s presence.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622